On behalf of the delegation of the State of Kuwait, I wish to 
congratulate you, Sir, on your election to the presidency of the 
forty-seventh session of the United Nations General Assembly. Your election. 
Sir, reflects an appreciation of your country, Bulgaria, and your personal 
merits and skills, which will prove instrumental in guiding our deliberations 

towards the attainment of our common goals. On a bilateral note, it is my 
privilege to underscore the close ties that exist between our two countries, 
as shown in numerous concrete steps. 
In your current post, you succeed His Excellency 
Ambassador Samir Shihabi, the Permanent Representative of our sister country, 
the Kingdom of Saudi Arabia, who demonstrated outstanding skills and 
capabilities in his stewardship of the preceding session. His leadership was 
effective indeed throughout his term of office. This was no surprise to us, 
especially as Mr. Shihabi represented a sister country, the Kingdom of Saudi 
Arabia, which has made and continues to make generous and sincere 
contributions, that are appreciated by all, to the promotion of peace and 
security throughout the world. 
It gives me special pleasure to commend the outstanding role played by 
the Secretary-General of the United Nations, His Excellency 
Mr. Boutros Boutros-Ghali, since his assumption of his office at the beginning 
of this year. The world Organization has now become the true focal point of 
international relations and the beacon of hope for the peoples of the world. 
In less than one year in office, the Secretary-General has demonstrated 
an impressive ability to face up to the evolving challenges on the world 
scene, and has managed to address the varying concerns in accordance with the 
established principles of the Charter of the United Nations and the overall 
mission of our organization. The Secretary-General's endeavour to redefine 
the role, function and orientation of the United Nations is characterized by 
precise thinking and clear vision, resolve and flexibility, both in concept 
and in enforcement plan, as demonstrated by the set of important 
recommendations contained in his report "An Agenda for Peace". 

In his approach, Mr. Boutros Boutros-Ghali has proved that he truly 
represents a symbol of the interface and interaction of various human 
civilizations, a role that his home country, Egypt, has played throughout its 
long history. 
In the same vein, we should not fail to underscore with a deep sense of 
appreciation the great achievements of the former Secretary-General, 
Mr. Javier Perez de Cuellar, during his tenure. Mr. Perez de Cuellar should 
be recognized for his integrity in fulfilling his mandate in accordance with 
the provisions of the Charter and for his untiring efforts to promote peace on 
the basis of justice and to enhance the role and effectiveness of the United 
Nations. Kuwait recognizes with deep appreciation those achievements, salutes 
Mr. Perez de Cuellar and wishes him success in all he does. 
The international scene has undergone fundamental changes over the past 
two years, the most significant of which has been the disintegration of the 
Soviet Union and the spread of democratic orientation across Eastern Europe. 
That, in turn has led to the creation of States and entities that have joined 
the United Nations membership, thus consolidating further its universality. 
Kuwait takes this opportunity to extend its sincere congratulations to all 
those States that have been admitted recently to the United Nations 
membership. We trust that this new membership of the international community 
will represent a constructive addition to and consolidation of the edifice of 
world peace. 

As we draw nearer to the twenty-first century, we look forward to the 
emergence of new roles for the United Nations. The United Nations should not 
be content with peace-keeping, the ending wars that have broken out, and the 
defusing of volatile situations. Rather, the United Nations must make a more 
direct contribution to the containment and defusing of disputes in their early 
stages before they erupt into vicious conflicts. It must also shoulder the 
role of peacemaking. 
The United Nations should not be content with ensuring stability, despite 
the vital importance of that role. It must be a force for ensuring peoples' 
welfare and the fulfilment of peoples' aspirations. In today's world, the 
concept of peace transcends the framework of peace between states and embraces 
the peace of whole societies and peoples. 
As we work together on the formulation of the new world order and strive 
to make it one of the principal stanchions of the stability which we hope will 
reign in our world and imbue international relations, we are called upon to 
ensure the rule of international law through the strengthening of the United 
Nations role and the scrupulous application of its Charter. In our view, this 
will provide a genuine framework for the new world order and for the 
achievement of its lofty goals. 
Despite the fact that international relations in our world today are 
anchored in the tenets of the United Nations system, we believe that an 
effective and viable United Nations should be complemented by a more 
aggressive role for the regional organizations which would be instrumental in 
addressing many unresolved disputes and issues. The League of Arab States and 
the Organization of African Unity, for example, should be entrusted with 
supporting roles in dealing with the problems of Somalia; the European 

Community should play the leading role in the resolution of the escalating 
problems in the Balkan region; and the Organization of American States can 
become the leading player in dealing with the problems of Haiti and 
El Salvador. 
In the context of this desired role for regional organizations the 
Cooperation Council for the Arab States of the Gulf (GCC) stands out, 
especially through its firm support of Kuwait's struggle to defeat the Iraqi 
aggression. That unprecedented role of the GCC could perhaps be followed as a 
model in rallying a larger international effort when necessary. 
Kuwait believes that the Non-Aligned Movement, especially in the wake of 
its recent summit in Jakarta, and the Organization of the Islamic Conference, 
as well as the Group of 77, are models of regional organizations whose 
capabilities should be directed at facilitating the evolution and maintenance 
of world peace. In this sense, they are natural mini-counterparts of the 
United Nations, and they represent major dynamic forces that perform a 
coordinating function among their members. 
From this perspective we believe that the efforts undertaken by the 
United Nations in the liberation of my country, Kuwait, from the Iraqi 
aggression and occupation could perhaps be perceived as a new approach in the 
crystallization and enforcement of the concept of collective security, which 
preoccupied this world body since its inception, and was a hope in the minds 
of the authors of its Charter. Thus, the Kuwait case established a precedent 
when it demonstrated that the Security Council's resolutions can be 
implemented, as, indeed, they must be implemented. 

The Security Council has clearly succeeded in consolidating the 
underpinnings of peace and the elimination of many hotbeds of conflict in 
several regions of the world, in the aftermath of its successful moves to 
ensure the liberation of my country, Kuwait, from an invasion which, by its 
very nature, represented a challenge to the Charter of the United Nations and 
to the norms of international law that regulate relations between civilized 
nations. 
However, certain residual results of the Iraqi aggression still exist, 
and will continue to exist so long as the Iraqi regime persists in its refusal 
to comply fully with the relevant Security Council resolutions and tries to 
circumvent those resolutions and to renege on its previous formal 
commitments. For instance, there are still Kuwaiti and third country 
prisoners held hostage in Iraqi jails despite the intensive efforts and 
international pressures deployed to secure their release. 
Furthermore, the patently false claims repeatedly made by Iraq, in 
contravention of international treaties and commitments, continue to shake the 
parameters of stability throughout the region. Iraqi falsehoods also 
jeopardize the main objective of the input of the United Nations in providing 
the technical framework for the Iraq-Kuwait boundary demarcation process. 
This exercise is a major achievement on the part of the United Nations in 
regard to security and stability in the region. The Security Council's 
recently adopted resolution 773 (1992) welcomed the decisions of the United 
Nations Iraq-Kuwait Boundary Demarcation Commission and underlined the 
Council's guarantee of inviolability of the international border between the 

two countries and its decision to take, as appropriate, all necessary measures 
to that end, in accordance with the Charter. 
Furthermore, Iraq continues to refuse to accept legal responsibility for 
its plundering of property owned by the Kuwaiti private sector and by Kuwaiti 
individuals, and continues to refuse to recognize the need to return all 
stolen property. Iraq also refuses to implement Security Council resolutions 
706 (1991) and 712 (1991) regarding the provision of essential humanitarian 
needs for the Iraqi civilian population and the payment of its dues to the 
United Nations compensation fund. In addition, Iraq, under all pretexts, 
shies away from any businesslike cooperation in regard to the fulfilment of 
its obligation to disclose all its stockpiles of weapons of mass destruction 
and in regard to the elimination of such weapons. 
All of this places a new responsibility on the international community in 
general to bring further pressure to bear on Iraq, to remain vigilant to its 
practices and schemes, and to ensure its complete implementation of all the 
relevant United Nations resolutions. The principle of collective 
responsibility still stands, and the lessons drawn from that painful and 
bitter experience should be fully understood and never forgotten. 
Kuwait believes that security in the Gulf region is part and parcel of 
world security. This means that it is essential that all of us respect the 
sovereignty, independence and territorial integrity of all the States in our 
region. It also means non-interference in the internal affairs of those 
States, as well as the non-use of force or of the threat of force in the 
settlement of any dispute that may arise between them. 
From this premise, we have been following with grave concern the recent 
developments, with all their ramifications, in regard to the Abu Mousa island. 

In our view, these developments will have a direct impact on regional peace 
and stability. Hence, we are all duty-bound to work towards averting their 
repercussions so that the good-neighbourly relations that we already have with 
the friendly Islamic Republic of Iran may be preserved. While we declare our 
full support for our sister State of the United Arab Emirates, we hope that 
the Islamic Republic of Iran will abide by the agreement regarding the island 
of Abu Mousa and will accept the application of international conventions for 
the peaceful resolution of disputes. We trust that, in the final analysis, 
prudence and wisdom will reign supreme in regard to this issue. 
As of late last year, we have seen a promising peace process under way in 
regard to the Middle East problem. The new realities and momentum that 
emerged following the Madrid conference should be maintained, with a view to 
securing the implementation of Security Council resolutions 242 (1967) and 
338 (1973) on the basis of the exchange of land for peace. 
It has become clear that land and peace are worth any price. The 
international community has thus a special responsibility to nurture the 
ongoing peace efforts and to ensure that the current peace talks, in all their 
aspects and forms, will bring to fruition the efforts that the United Nations 
has made with a view to guaranteeing the national rights of the Palestinian 
people particularly its right to self-determination and statehood - and the 
complete withdrawal of Israel from the West Bank, the Gaza Strip and the holy 
city of Al-Quds. We call upon the United Nations to prompt Israel to abide 
expeditiously with its obligations under international law and not to squander 
this historic opportunity. 

The peace process and the attendant efforts should follow an integrated 
approach in addressing the Arab-Israeli conflict that takes into account the 
United Nations resolutions regarding the question of Palestine and the Middle 
East issue. In specific terms, this means that Israel must withdraw from 
southern Lebanon in accordance with Security Council resolution 425 (1978), 
and that the Lebanese people must be supported in consolidating their 
national-reconciliation efforts and in rebuilding their national institutions. 
It also means Israeli withdrawal from the Syrian Arab Golan and the 
implementation of the relevant United Nations resolutions in order that a just 
and lasting settlement of this long-running conflict may be reached. 


The ongoing plight of the people of Bosnia and Herzegovina gives rise to 
deep fears and apprehensions throughout the Islamic world and in the world at 
large. We categorically reject all practices that aim at the liquidation of 
the identity and existence of a people, a nation and a State on ethnic or 
religious grounds. We support the struggle of the people of Bosnia and 
Herzegovina and demand the implementation of the relevant Security Council 
resolutions. We call upon the United Nations, along with its specialized 
agencies, to expand its role there, and we hold that regional organizations, 
particularly the European ones, should play a more active role in alleviating 
the suffering of that people. It is our collective responsibility to contain 
the ramifications of the situation in Bosnia and Herzegovina before they spill 
over into neighbouring countries. 
If the United Nations has been seized of this tragic issue since the very 
beginning, then we believe that there are other turbulent areas in the world 
that deserve active involvement on the part of the United Nations together 
with the competent regional organizations, with a view to containing and 
resolving the disputes afflicting those regions. In our view, this is a sound 
approach to underlining and enhancing the credibility of the United Nations 
and to defining clearly the parameters of the new world order. We are 
duty-bound to support both the United Nations and the regional organizations 
in a concrete fashion that gives real meaning to the concept of common 
security and stability and the principle of common destiny. 
The tragedy of the Somali people is cause for deep concern on our part, 
given the common values we share with them. The fratricidal strife in Somalia 
is extremely painful to us. Despite the slight improvement over the past few 
weeks in the delivery of food and medical supplies and in the control over the 

distribution thereof, Somalia continues to bleed, and it has now become 
incumbent upon all nations to provide more material assistance to Somalia and 
to strengthen their support for the Secretary-General in his endeavours to 
expedite the attainment of a set of noble goals, namely, the protection of an 
entire people from annihilation and the delivery of adequate supplies of food 
and medical services to that people. 
We in Kuwait, in view of our solidarity with the friendly peoples of 
Bosnia and Herzegovina and Somalia and in line with our humanitarian 
obligations and our commitment to alleviate human suffering, have shipped 
thousands of tons of food, medical supplies and basic human needs to those two 
countries. Furthermore, we have made direct financial contributions to the 
relevant specialized agencies in order to ensure their ability to operate in 
those areas. We shall continue to provide humanitarian relief assistance out 
of our deep belief in social justice. 
We follow with deep concern the persistent instability in Afghanistan and 
the continuing strife among the partners in the coalition Government. We call 
upon the Muslim people of Afghanistan to put aside their differences and to 
move towards national reconciliation. National efforts should in fact focus 
on building up national stability and security. 
Any political breakthroughs made by the United Nations will add to its 
growing record of achievements. But such accomplishments will remain fragile 
unless followed by more efforts to promote social stability and economic 
development, with particular emphasis on health, social services and combating 
ills of epidemic proportions, especially drug abuse. 

Moreover, the United Nations should explore new avenues to ease the 
foreign debt burden on the developing countries and to try to bridge the gap 
between wealthy and poor nations by means of a more earnest and constructive 
dialogue between North and South, with a. view to ensuring economic equity 
anchored in social justice. One of the aims of such dialogue should be 
confidence-building between donor and recipient nations. Such confidence will 
lead to joint efforts in a bid to stimulate the inflow of investments with a 
better economic and social return for both sides. This will indeed be yet 
another manifestation of an interdependent world community of nations. 
It is against this conceptual backdrop that we view the outcome of the 
United Nations Conference on Environment and Development (UNCED), known as the 
"Earth Summit", held recently in Rio de Janiero. The focus of the Rio 
Conference brought to the fore the growing world-wide interest in gaining a 
better understanding of the political, economic, and social aspects of human 
life. Despite the fact that the UNCED did not achieve all its expected goals, 
one of its major contributions was that it highlighted for the whole world, in 
an unprecedented manner, the importance of the issue of environment and made 
it abundantly clear that ecological concerns do indeed transcend both national 
and regional disputes. It has deepened our sense of belonging to a single 
"global village". 
The current changes and new challenges on the international scene are 
bound to cause dramatic transformations in many established concepts and 
assumptions that still dominate international relations. A case in point is 
the growing interest in the issue of human rights. In an evolving world, not 
only should human rights be defined in instruments but the concept of human 
rights should be expanded to include the genuine guarantee of the exercise of 

those rights to freedoms and human dignity, in addition to the satisfaction of 
basic human needs and the liberation of man from fear and want. Guaranteeing 
human rights has become a major demand of today's world and the international 
community continues to make it clear, time and again, that it will not condone 
any breech or violation thereof. Respect for State sovereignty should be in 
consonance with the guaranteeing of human rights. 
In conclusion, we note that the recent radical, international changes 
have placed before the United Nations enormous challenges and 
responsibilities. The growing confidence in its role and in the need for it 
to perform its functions make it imperative for all of us to reaffirm our 
commitment to the world Organization. It would be both unfair and 
inappropriate for us to keep adding to its responsibilities without providing 
it with sufficient material and political support to enable it to fulfil its 
mandates effectively. This means that the international community should put 
at the United Nations disposal adequate resources and powers, commensurate 
with its responsibilities. 
The Secretary-General has shown that while the United Nations is prepared 
to discharge its functions, the Member States are in turn expected to honour 
their obligations in full. This complementarity between the United Nations 
system and its Members will straighten out the relationship between mandates 
and resources. Thus we can eliminate the imbalance between what is required 
and what is available and the potential causes of friction that go with that 
disequilibrium. Under such circumstances, the world body would be able to 
live up to the expectations of the international community in the areas of 
peacemaking and peace-keeping, along with all the attendant profits in terms 
of stability, security, development, progress and welfare.